DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7,9-10,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikkila et al.  20130332875 in view of Comacchio 20170321501 and  Ebersole et al. 20140131113.
Referring to claims 1 ,3-4, 10, Heikkila discloses an apparatus arrangement and method for  a drilling apparatus (1) having a crawler running gear (see fig. 1, at 2), a drill mast (4) with a drill drive  (5) supported on the crawler running gear;  the drill drive being configured for driving a drill rod and supported in an axially movable manner along the drill mast, wherein the drill mast is adjustable via a multi-joint arm (3, see paragraph 0025  boom arm may have multiple joints and boom arm may be in sections) into a plurality of drilling positions in space and driving the drill rod (6a) with drill head (6b) with the drill drive that is moved axially along the drill mast.  Heikkila further discloses that the drilling may be controlled remotely (see paragraph 0027) but  Heikkila does not disclose an operator’s cab configured for controlling the drilling apparatus that is a mobile operating unit that is arranged separately from the drilling apparatus on an independent running gear and having support art and gripping means configured for handling drill rod elements.  Comacchio teaches an operator's cab (13)  having a closed designed configured for at least two operating persons, wherein the operator's cab comprises a mobile operating unit that is arranged separately from a drilling apparatus 
Referring to claims 2 and 12, Ebersole teaches an operator’s cab ( see figure 3, at 18) has an operating panel that is wireless connected to a control means of the drilling apparatus such that operator can control the drilling apparatus wirelessly (see paragraph 0046).
Referring to claim 5, Commacchio teaches the running gear of the mobile operating unit is designed as a crawler running gear (12).
Referring to claim 6, Commacchio teaches the running gear of the mobile operating unit is designed as a wheel running gear (see paragraph 0047).

Referring to claim 9, Commacchio teaches the rotatable upper carriage of the mobile operating unit is provided with a support arm (6) that is designed with a gripping means (7) for gripping and handling drill rod elements.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-7,9-10,12 have been considered but are moot because the new grounds of rejection of Heikkila et al.  20130332875 in view of Comacchio 20170321501 and  Ebersole et al. 20140131113.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Giovanna Wright/Primary Examiner, Art Unit 3672